Citation Nr: 9908841	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to March 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to service 
connection for depression. 

The veteran also appealed the issue of entitlement service 
connection for peptic ulcer disease but in a subsequent RO 
decision in February 1996, service connection was granted for 
a duodenal ulcer with status post vagotomy with 
gastrojejunostomy; a 10 percent rating was initially assigned 
but that evaluation was increased to 20 percent by an RO 
rating action in May 1997.   In a written statement from the 
veteran dated in June 1997, he, inter alia, expressed 
satisfaction with the 20 percent rating.  As he did not 
appeal the evaluation for his duodenal ulcer, that issue is 
not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed.Cir. 1997).

In a September 1998 decision, the RO denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  A supplemental statement of the case 
addressing this claim was issued to the veteran shortly 
thereafter but no subsequent correspondence has been received 
that can be construed as a notice of disagreement.  38 C.F.R. 
§ 20.201, 20.302 (1998).  The Board notes that the veteran's 
representatives did not refer to PTSD in written argument 
dated in December 1998 and February 1999.  Accordingly, the 
issue of service connection for PTSD is not currently in 
appellate status.  

Additional issues were also adjudicated during this appeal.  
In an October 1997 decision, the veteran was found to be 
ineligible for non-service-connected pension benefits because 
he does not have the requisite wartime service.  The veteran 
also raised claims of entitlement to service-connection for 
cancer secondary to tobacco use and, alternatively, as 
secondary to exposure in a gas chamber; these claims were 
denied by a rating decision of November 1998.  The record 
does not show that the veteran filed a timely notice of 
disagreement for either claim.  Id.  Accordingly, the only 
issue in appellate status is service connection for 
depression.   


FINDING OF FACT

The veteran's depression was first diagnosed many years after 
service, and there is no credible supporting evidence that 
in-service incidents of trauma as alleged by the veteran, 
which has been linked to depression, actually occurred. 


CONCLUSIONS OF LAW

Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                  Factual 
Background

The veteran served on active duty from June 1963 to March 
1964.  The service medical records reflect he was frequently 
seen at sick call, primarily for gastrointestinal complaints.  
(A duodenal ulcer was eventually diagnosed; service 
connection and a 20 percent rating are currently in effect 
for a duodenal ulcer with status post vagotomy with 
gastrojejunostomy-see introduction.)  The service medical 
records show no complaints, treatment or diagnoses relating 
to any injuries, including head trauma.  In March 1964, he 
was discharged from service due to his peptic ulcer disease.  
His mental health was reported as normal on discharge.

Private treatment records from Dr. Thomas Rea for the period 
from 1969 to 1993 do not reflect complaints of or treatment 
for depression.  There is also no indication of a history of 
being beaten during service.

The veteran was seen by Dean R. Smith, M.D. in July 1993 for 
possible depression.  He reported severe stressors throughout 
his life, like the unjust imprisonment of his father when the 
veteran was eight years old, which caused him to grow up in 
poverty.  The veteran had a brother with alcoholism and a 
daughter who he has been unable to control.  He reported 
being robbed in service and also being beaten up by the 
police once when he was intoxicated.  He had flashbacks of 
the police beating.  He also had nightmares about a little 
girl who died in his arms at the scene of an accident.  The 
diagnosis was recorded as depression; the examiner also 
indicated that the veteran did not meet the diagnostic 
criteria for PTSD.  The veteran reported that he had no 
history of prior psychiatric treatment.  Multiple medical 
problems and severe financial stress were listed as 
stressors.  

The veteran filed his original claim for service connection 
for depression in July 1994.  

A letter dated in August 1994 from Dr. Smith noted that the 
veteran had given a history of being beaten and robbed while 
in service, which the doctor then regarded as a severely 
traumatic incident.  In 1995 Dr. Smith noted the veteran's 
history of  nightmares over the alleged incident in service 
when he was beaten and robbed.

In December 1994, the veteran was afforded a VA mental 
disorders examination.  The veteran reported that his drill 
instructors beat him repeatedly and robbed him of his money.  
He reported being frequently struck in the head by a rifle 
butt, at times becoming unconscious.  He was threatened that 
if he told anyone, he would be killed.  He acknowledged not 
having reported the incidents until recently.  He believed 
that the stress caused his ulcers in service.  The veteran 
was reported as constantly worrying about dying from cancer.  
He said that he had been depressed in varying degrees over 
the previous 30 years.  The psychiatrist noted that the 
veteran was vague and digressive about his history of 
depression.  The impression was dysthymic disorder.  The 
examiner also reported that the veteran met partial but not 
full diagnostic criteria for PTSD.  The psychiatrist also 
observed that it would be important to examine the veteran's 
previous psychiatric treatment records to substantiate both 
the diagnosis, as well as service connection.  

The RO obtained a stressor statement from the veteran dated 
in June 1997 and also obtained a complete copy of his 
personnel records from the National Personnel Records Center.  
The personnel records fail to make any reference to the 
alleged beatings and robberies.

A lay statement from the veteran's mother was received by the 
RO in May 1995.  She reported, in pertinent part, that her 
son came home from the service with bouts of depression and 
complained about abuse and being beaten (during service). 

                                                            
Analysis

It is contended on behalf of and by the veteran that his 
depression either began during service or as the result of 
events that occurred while on active duty.  He asserts that 
he was beaten up by the police when he was intoxicated and 
was robbed during service.  He claims that he has flashbacks 
of the beating incident and nightmares about a little girl 
who died in his arms at the scene of an accident.  His 
representative argues, in effect, that some of the veteran's 
inservice gastrointestinal symptoms were early manifestations 
of his eventually diagnosed depression.

The Board finds that the veteran has presented a claim is 
"well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) has been 
fulfilled.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id.
The service medical and personnel records are entirely 
negative for any of the claimed incidents.  There is no 
indication of any head trauma or any other injury sustained 
in a beating.  The service medical records show no complaints 
or clinical findings that were attributed to a psychiatric 
disorder.  There is no post-service medical evidence on file 
reflecting evaluation or treatment for a psychiatric disorder 
until the 1990s or until approximately 30 years after 
service.

Psychiatrists who have examined the veteran in recent years 
have noted his history of inservice stressful events and have 
opined, in essence, that his depression may be causally 
related to one or more of those events.  However, as noted 
above, the contemporaneously recorded service medical records 
suggest no such history, and the Board finds that the 
veteran's statements regarding the claimed events to be 
incredible.  Specifically, his history of being beaten and 
robbed while in service, including the contention that his 
drill instructors beat him repeatedly and robbed him of his 
money, and of being frequently struck in the head by a rifle 
butt, at times becoming unconscious, is simply not credible, 
given the absence of any findings suggestive of any injury in 
the service medical records.  The veteran was seen frequently 
for evaluation of gastrointestinal complaints while on active 
duty; one would expect some notation of a complaint or 
physical finding of a residual of the alleged repeated 
beatings but there is no such finding.  The psychiatrist who 
performed the most recent examination of the veteran noted 
that the veteran was vague and digressive about his history 
of depression, and the examiner indicated that it would be 
important to examine the veteran's previous psychiatric 
treatment records to substantiate his history and diagnosis.  
The Board has performed such a review and there is no 
evidence to support the veteran's allegations.  To the extent 
that this history obtained in the 1990s might be construed as 
offering an opinion that the disability at issue is due to 
remote events of service, such a medical opinion is based on 
an inaccurate factual premise (the service medical evidence 
contains no notation of a history of injuries) and has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).      

The veteran has not submitted any corroborative evidence, 
such as a service buddy statement, to support his allegations 
of repeated beatings and other stressful events of service.  
The statements from his mother, received in 1995 or more than 
30 years after the veteran's separation from service, is 
obviously not based on first hand knowledge of the claimed 
incidents.  As to the lay evidence of a link between 
depression and service, it is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992). 

The veteran's official service records give no support to his 
allegations of in-service stressors.  The claims folder 
contains no other independent credible evidence, such as 
statements from fellow soldiers, as to the occurrence of the 
alleged stressors.  In short, the veteran's alleged service 
stressors have not been verified by credible supporting 
evidence.  The veteran's depression was first diagnosed many 
years after service.  While the Board has reviewed the 
medical evidence of record, including the December 1994 
opinion of the VA staff physician and the correspondence and 
reports from Dean Smith, M.D., who initiated treatment of the 
veteran some 30 years after service, the Board finds that 
those medical opinions suggesting a possible association 
between the claimed incidents and any current psychiatric 
diagnosis carry no probative value because the claimant's 
account of his alleged stressor is not credible.  A number of 
what may be considered minor medical problems were treated 
during service, in addition to his ulcers.  Yet, the record 
is entirely silent as to any complaints, treatment or 
diagnoses relating to the alleged beatings.  Moreover, there 
is no medical evidence to show any psychiatric disorder until 
almost 30 years after service.  Additionally, in 1993, the 
veteran reported numerous traumatic incidents over his 
lifetime.  

The medical evidence regarding the etiology of the veteran's 
depression as related to service is not based on a factual 
foundation.  The Board finds that that the opinions lack 
credibility, and, therefore, are of no probative value as to 
association of the claimed disorder to service and to the 
issue of service connection.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); see also Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (an opinion based on an inaccurate factual 
premise has no probative value).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for depression must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for depression is denied. 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


